Citation Nr: 1549090	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides including Agent Orange.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era and exposure to herbicides is not shown. 
 
2.  Diabetes mellitus was not present during active duty; diabetes mellitus was not manifested to a compensable degree within one year from the date of separation from service in August 1970; and diabetes mellitus, type II, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event of service origin, including exposure to herbicides. 


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in January 2011.  The Veteran was notified of the type of evidence to substantiate the claim for service connection for diabetes mellitus, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2015, the undersigned indicated that the hearing would focus on the issue of service connection for diabetes mellitus and discussed the elements of the claim that was lacking to substantiate the claim, particularly the evidence pertaining to his claimed exposure to Agent Orange.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the undersigned asked questions to ascertain the etiology of the diabetes mellitus and the circumstances surrounding the alleged Agent Orange exposure.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's service treatment records and completed a review his VA medical records.  VA has not provided the Veteran an examination in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Further development, however, is not required because there is no record of diabetes mellitus or complaints relative to diabetes mellitus during service, and the Veteran has not asserted such.  Moreover, the Veteran has not claimed, and the record does not suggest, that the onset of diabetes mellitus (or symptoms related thereto) was in the years immediately after service.  It is undisputed that the Veteran has a current diagnosis of diabetes mellitus, type II.  However, what this case turns on is whether the Veteran's service on a vessel off the shore of Vietnam constitutes service in Vietnam under the regulations for purposes of establishing his exposure to herbicides.  If such can be established, then the Veteran's claim for service connection is substantiated as diabetes mellitus is presumed to be related to his period of service.  Therefore, as competent medical evidence is on file to decide the claim, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including type II diabetes mellitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to certain herbicides during active service, a presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with such exposure, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Type II diabetes mellitus became subject to presumptive service connection when it was listed as one of the enumerated diseases on May 8, 2001.  66 Fed. Reg. 23,166, 23,168 (May 8, 2001).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Part 3.m.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors, and there has been no newly discovered evidence or determination that would alter VA's established position that Da Nang Harbor is not an inland waterway for VA purposes.  Regardless, the Veteran does not contend that he served on an inland waterway:  like the Veteran in Haas, he served miles from the shores of Vietnam.

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Factual Background and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence and focus the analysis on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims that he has diabetes mellitus, type II, that is attributable to his period of service, particularly to exposure to herbicides (Agent Orange).  He stated that he served aboard ship, an aircraft carrier (the USS Intrepid), off the shores of the Republic of Vietnam, about 8-10 miles from land.  He specifically denied any history of direct exposure while on land to herbicides, as he served offshore.  At his July 2015 hearing, he testified that he was exposed to Agent Orange from its residue on planes and equipment (e.g., A-4 Skyhawks).  He asserted that his duties involved refueling aircraft that had landed in Vietnam.  

The Veteran served on active duty from November 1966 to August 1970.  His DD Form 214N (his military discharge report) showed that he had foreign and/or sea service of 3 years and 6 months, that he served aboard the USS Intrepid (CVS-11), and that his awards included the Vietnam Service Medal and Vietnam Campaign Medal.  His military occupational specialty was ABF (aviation boatswain's mate), which includes aircraft fueling and fuel systems.  

Service treatment records (STRs) do not show any complaint, finding, history, diagnosis, or treatment for diabetes mellitus.  Based on the STRs, diabetes mellitus, type II, did not have its onset in service.  It is also noted that the Veteran has not argued that diabetes mellitus was present during service.  Thus, service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established.  

After service, documentation in the file indicates that a review of the Veteran's VA records, he was not diagnosed with diabetes mellitus, type II, in the years immediately following service.  Rather, his diagnosis comes much later.  The Veteran does not contend otherwise.  Given that the onset of his diabetes is well beyond the one-year presumptive period following separation from service in 1970 for diabetes as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309, service connection for diabetes mellitus, type II, on a chronic disease presumptive basis is not established. 

Moreover, there is not continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe symptoms of diabetes mellitus, even though the symptoms were not recorded during service.  The STRs, however, lack the documentation of the combination of manifestations sufficient to identify diabetes mellitus and sufficient observation to establish chronicity during service.  In fact, the Veteran is not claiming that the onset of diabetes mellitus or symptoms thereof occurred during service or for years thereafter.  Thus, as there is no evidence of continuity of symptomatology to support the claim of service connection for diabetes mellitus, type II, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type II, based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board next turns to the question of whether service connection for diabetes mellitus, type II, may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection), it is shown to be related to service.  After consideration of this theory of entitlement, the Board finds that the preponderance of the evidence is against it.  Of particular note, there is no medical opinion in the record that relates the Veteran's diabetes mellitus directly to his service.  The Veteran has not submitted any such evidence, nor has he suggested that an opinion exists.  Except for question of his exposure to herbicides, which is addressed separately, there is no competent evidence that the Veteran's diabetes mellitus, type II, first documented after service beyond the one-year presumptive period, pertaining to a chronic disease, is otherwise related to an injury, disease, or event of service origin.  38 C.F.R. § 3.304(d). 

Regarding exposure to herbicides, the Veteran asserts that his diabetes mellitus is attributable to exposure to Agent Orange during the course of his duties on board an aircraft carrier, where he worked to refuel aircraft that had made landings in the Republic of Vietnam.  He maintains that the planes, and associated equipment, contained herbicide residue, with which he came into contact.  The Veteran does not assert that he set foot within the land borders of Vietnam, that he served on the inland waterways of Vietnam, or that his ship docked at a port in Vietnam.  Indeed, he served aboard an aircraft carrier, which by the Veteran's estimation came no closer than 8 to 10 miles from the shores of the Republic of Vietnam.  

As noted above, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267(Jan. 21, 2009) (No. 08-525) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption); see also Gray, 27 Vet. App. at 325.  Given the Veteran's assertions and testimony of never having visited Vietnam or its inland waterways (he asserted in April 2011 that he was a "blue water veteran" and testified that he served 8-10 miles from the shores of Vietnam), the Board finds that the Veteran's service aboard the USS Intrepid does not constitute service in Vietnam.  Rather, he served on a deep-water naval vessel in the waters offshore Vietnam, which does not qualify as service in Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  It is also noted that VA has promulgated a listing of the Navy ships (including blue water ships) associated with service in Vietnam and, hence, exposure to herbicide agents.  See VBA Training Letter 10-06 (Sept. 2010); see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, Part 2.d.  The USS Intrepid is not included in that list (last updated November 9, 2015).

As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicides does not apply to the Veteran's claim of service connection for diabetes mellitus.  38 U.S.C.A. § 1116(f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116(a)(1) for diabetes mellitus, type II, does not apply. 

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As for the Veteran's assertion that Agent Orange was brought to his ship in the form of residue on the aircraft that also made landings in Vietnam, and that he worked on these same aircraft during the course of his duties aboard the USS Intrepid, there are no records to document the presence of herbicides on his ship, and there is no competent evidence of record to substantiate such a claim.  No documentation has been proffered to verify that a shipboard veteran was exposed to herbicides based on contact with aircraft that flew into and over Vietnam or with equipment that was used in Vietnam.  Further, the Veteran is not competent to state that he was exposed to herbicides via contact with aircraft and/or equipment that may or may not have been contaminated with herbicides.  In short, his assertions are purely speculative.  For this reason, the Board finds that the Veteran was not exposed to herbicides aboard ship. 

As the Board finds that exposure to herbicides has not been established, the Board does not need to address the question of medical causation, i.e., evidence that diabetes mellitus, type II, was actually caused by exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The only evidence that relates the Veteran's current diabetes mellitus to service is his own lay statements and testimony.  To the extent the Veteran asserts that there is an association between his diabetes mellitus and service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of diabetes mellitus, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), diabetes mellitus, type II, is not a condition found under case law to be capable of lay observation, i.e., the determination as to its presence is medical in nature and not capable of lay observation.  Further, the question of whether diabetes mellitus, type II, is the result of the conditions of service constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent his statements and testimony are offered as proof of a relationship between current diabetes mellitus and his period of service (including exposure to herbicides therein), the statements are not competent evidence and must be excluded.  That is, they cannot be considered competent evidence favorable to the claim.  

In sum, the evidence does not demonstrate that the Veteran visited or served within the land borders or internal waterways of Vietnam.  Therefore, exposure to herbicides is not presumed.  There is also no evidence of record to show that the Veteran was actually exposed to herbicides in service.  There is no competent evidence of record linking the current diabetes mellitus, type II, first shown years after active duty, to any incident of service. 

In view of the foregoing, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  
  

ORDER

The appeal seeking service connection for diabetes mellitus, type II, claimed as due to exposure to Agent Orange, is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


